Title: 30th.
From: Adams, John Quincy
To: 


       Cranch and my Chum went to Boston this morning to see a pompous funeral of one Mr. Webb, who was grand master of the lodge of free-masons at Boston.
       We had a philosophical Lecture this forenoon, upon the central forces, with an explanation of some of the conic sections. After prayers this evening we had a class meeting. The petition to the overseers was read, and signed by those of the Class that were present. We had a thunder shower in the afternoon. It cleared up in the evening and was very pleasant. After ten o’clock I walk’d with Cranch and Foster across the common.
      